          Case 3:17-cv-03377-VC Document 11 Filed 08/01/19 Page 1 of 1




                             UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA


IN RE: ROUNDUP PRODUCTS                          MDL No. 2741
LIABILITY LITIGATION
                                                 Case No. 16-md-02741-VC

                                                 PRETRIAL ORDER NO. 170:
This document relates to:
                                                 GRANTING JOINT REQUEST TO
Sanchez v. Monsanto Co., 17-cv-3377-VC           REMOVE PLAINTIFFS FROM WAVE 1
                                                 REMAND GROUP

                                                 Dkt. No. 4697



       The Court grants the parties’ joint request to remove Mr. and Mrs. Sanchez from the

group of Nebraska plaintiffs subject to the scheduling order for the Wave 1 remand. See Pretrial

Order No. 150, Dkt. No. 4132.

       IT IS SO ORDERED.

Dated: August 1, 2019
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
